                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,

       v.                                               CRIMINAL ACTION

JEFFREY REED
                                                        NO. 17-369
                  Defendant.


                                        ORDER

      AND NOW, this 2nd day of April 2020, upon consideration of Jeffrey Reed’s

Motion to Vacate, Set Aside or Correct his Sentence pursuant to 28 U.S.C. § 2255 (ECF

No. 40), and the Government’s Motion to Dismiss, or alternatively, Motion to Deny the

Petition (ECF No. 43), it is ORDERED that:

      1. Reed’s Motion (ECF No. 40) is DENIED;

      2. A certificate of appealability SHALL NOT issue;

      3. To the extent the Government’s brief is treated as a Motion to Dismiss (ECF

            No. 43), it is DENIED as moot; and

      4. This case shall remain marked as CLOSED for statistical purposes.



                                                     BY THE COURT:



                                                      /s/ Gerald J. Pappert
                                                     ________________________
                                                     GERALD J. PAPPERT, J.
